`

                              COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Henry Guedes Pages v. The State of Texas

Appellate case number:       01-15-00377-CR

Trial court case number:     C-1-CR-14-400141

Trial court:                 County Court at Law No. 8 of Travis County

        Appellant’s brief was due on May 29, 2015. On May 23, 2015, appellant, acting
pro se, filed a document purporting to be an appellate brief. The document, however,
fails to comply with any of the requirements for an appellant’s brief.1 See TEX. R. APP. P.
38.1. Further, the trial court appointed counsel to represent appellant on appeal, and
appellant is not entitled to hybrid representation. See Scheanette v. State, 144 S.W.3d
503, 505 n.2 (Tex. Crim. App. 2004). Finally, although appellant states in his purported
brief that he “decided to represent [himself],” appellant does not have a right to self-
representation on appeal. See id.; Buntion v. Harmon, 827 S.W.2d 945, 948 (Tex. Crim.
App. 1992); Crawford v. State, 136 S.W.3d 417, 418 (Tex. App.—Corpus Christi 2004,
order); Cormier v. State, 85 S.W.3d 496, 497–98 (Tex. App.—Houston [1st Dist.] 2002,
order); Hadnot v. State, 14 S.W.3d 348, 350 (Tex. App.—Houston [14th Dist.] 2000,
order).
       Accordingly, we strike the purported brief filed by appellant pro se. Further,
because the time for filing appellant’s brief has now expired, we order appellant’s
counsel to file either a brief on appellant’s behalf or a motion to extend time to file a brief
within 10 days of the date of this order. Unless either an appellant’s brief or a motion
requesting an extension of time is filed within 10 days of the date of this order, this case
will be abated for a hearing in the trial court pursuant to Texas Rule of Appellate
Procedure 38.8(b).

1
       Appellant also attached a number of exhibits to his purported brief. We cannot,
       however, consider documents attached as exhibits to briefs. See Till v. Thomas, 10
S.W.3d 730, 733 (Tex. App.—Houston [1st Dist. 1999, no pet.).
      It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: June 4, 2015